DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 8/4/2022 in which claims 1, 7, 12-14, and 17 were amended, claims 6, 8, and 16 were cancelled, and claims 21-23 were added.
Claims 1-5, 7, 9-15, and 17-23 are pending and presented for examination with claims 15 and 17-20 remaining withdrawn.
Election/Restrictions
Claims 1-5, 7, 9-14, and 21-23 are allowable over the prior art of record. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 5/12/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/12/2022 is withdrawn.  Claims 15 and 17-20, directed to an Invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7, 9-15, and 17-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Radosavljevic et al (US 2019/0371886 and Radosavljevic hereinafter), discloses a structure comprising: a semiconductor substrate (102; [0017]) comprising a single-crystal semiconductor material (Fig. 1A; [0051]; 102 can be single crystal silicon), the semiconductor substrate having a top surface; a layer stack (104; [0017]) positioned on the top surface of the semiconductor substrate, the layer stack including a first layer (104) comprising a first III-V compound semiconductor material (104 can be GaN; [0017]). The second closest prior art, Shank et al (US 10192779 and Shank hereinafter), discloses the polycrystalline layer including a first section (32; col. 3, lines 63-67, col. 4, lines 1-2, and col. 4, lines 25-30; Fig. 4) having a first thickness and a second section (34; col. 3, lines 63-67, col. 4, lines 1-2, and col. 4, lines 25-30) having a second thickness that is greater than the first thickness. Radosavljnevic in view of Shank fail to expressly disclose where the second section of the polycrystalline layer has a boundary that substantially coincides with the top surface of the semiconductor substrate.
As to claim 14: the closest prior art, Radosavljevic, discloses a method comprising: a semiconductor substrate (102; [0017]), wherein the semiconductor substrate comprises a single-crystal semiconductor material (Fig. 1A; [0051]; 102 can be single crystal silicon); and forming a layer stack (104; [0017]) positioned on a top surface of the semiconductor substrate, wherein the layer stack includes a layer (104) comprising of a III-V compound semiconductor material (104 can be GaN; [0017]). The closest prior art, Shank, discloses forming a polycrystalline layer in a semiconductor substrate, and the polycrystalline layer extends laterally beneath the layer stack, the polycrystalline layer includes a first section (32; col. 3, lines 63-67, col. 4, lines 1-2, and col. 4, lines 25-30; Fig. 4) having a first thickness and a second section (34; col. 3, lines 63-67, col. 4, lines 1-2, and col. 4, lines 25-30) having a second thickness that is greater than the first thickness. Radosavljnevic in view of Shank fail to expressly disclose where the second section of the polycrystalline layer has a boundary that substantially coincides with the top surface of the semiconductor substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813